Exhibit 10.48

GUARANTOR SECURITY AGREEMENT

          THIS GUARANTOR SECURITY AGREEMENT (this "Agreement"), dated as of
January 18, 2008, is made by WHITEHALL JEWELERS HOLDINGS, INC., a Delaware
corporation (together with its successors and assigns, the "Guarantor") in favor
of LASALLE BANK NATIONAL ASSOCIATION (“Lasalle”), in its capacity as the
Collateral Agent for the Agents and the Lenders party to the Credit Agreement
(defined below) (in such capacity, the "Collateral Agent").

W I T N E S S E T H:

          WHEREAS, pursuant to that certain Third Amended and Restated Credit
Agreement dated as of January 20, 2007 (as amended or otherwise modified or
restated from time to time, the "Credit Agreement") among Whitehall Jewelers,
Inc., a Delaware corporation (the "Borrower"), various lending institutions
party thereto (such lending institutions, together with their respective
successors and assigns, are collectively referred to as the "Lenders" and
individually as a "Lender"), the Collateral Agent, and LaSalle, in its capacity
as administrative agent for the Lenders, the Agents and the Lenders have agreed
to make loans to, and provide other financial accommodations for the account of,
the Borrower from time to time; and

          WHEREAS, the Borrower is a wholly-owned Subsidiary of the Guarantor
and, as such, the Guarantor will benefit by virtue of the financial
accommodations extended to the Borrower by the Agents and the Lenders;

          WHEREAS, the Guarantor has executed and delivered that certain
Guaranty of even date herewith (as amended or otherwise modified from time to
time, the "Guaranty") with respect to all of the obligations of the Borrower to
the Agents and the Lenders under the Credit Agreement;

          WHEREAS, as a condition to the Agents and the Lenders maintaining or
further extending the loans and other financial accommodations to the Borrower
pursuant to the Credit Agreement, and in consideration thereof, and in
consideration of any loans or other financial accommodations heretofore or
hereafter extended by the Agents and the Lenders to the Borrower pursuant to the
Loan Documents, the Guarantor has agreed to enter into this Agreement in which
the Guarantor grants a valid, enforceable security interest in substantially all
of the Guarantor 's assets to secure its obligations under the Guaranty.

          NOW, THEREFORE, for and in consideration of any loan, advance or other
financial accommodation heretofore or hereafter made to the Borrower under or in
connection with the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

          1.      Definitions; Other Interpretive Provisions. When used herein,
(a) the terms Account, Account Debtor, Certificated Security, Chattel
Paper,Commercial Tort Claim, Deposit Account, Document, Electronic Chattel
Paper, Equipment, Financial Asset, Fixtures, Goods, Health-Care-Insurance
Receivable, Inventory, Instrument, Investment Property, Letter-of-Credit Rights,
Money, Payment Intangibles, Proceeds, Security, Security Entitlement,

--------------------------------------------------------------------------------



Supporting Obligations and Uncertificated Security have the respective meanings
assigned thereto in the UCC (as defined below); (b) capitalized terms which are
not otherwise defined have the respective meanings assigned thereto in the
Credit Agreement and (c) the following terms have the following meanings (such
definitions to be applicable to both the singular and plural forms of such
terms):

          Assignee Deposit Account shall have the meaning ascribed to such term
in Section 4 hereof.

          Collateral means all property and rights of the Guarantor in which a
security interest is granted to the Collateral Agent hereunder.

          Computer Hardware and Software means all of the Guarantor's rights
(including rights as licensee and lessee) with respect to (i) computer and other
electronic data processing hardware, including all integrated computer systems,
central processing units, memory units, display terminals, printers, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware; (ii) all software and
all software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including all operating
system software, utilities and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (iii) any firmware associated with any of the foregoing;
and (iv) any documentation for hardware, software and firmware described in
clauses (i), (ii) and (iii) above, including flow charts, logic diagrams,
manuals, specifications, training materials, charts and pseudo codes.

          Contract Right means any right of the Guarantor to payment under a
contract for the sale or lease of goods or the rendering of services, which
right is at the time not yet earned by performance.

          Default means the occurrence of any Event of Default (as defined in
the Credit Agreement).

          General Intangibles means all of the Guarantor's "general intangibles"
as defined in the UCC and, in any event, includes (without limitation) all of
the Guarantor's trademarks, trade names, patents, copyrights, trade secrets,
customer lists, inventions, designs, software, software programs, mask works,
goodwill, registrations, licenses, franchises, tax refund claims, guarantee
claims, Payment Intangibles, security interests and rights to indemnification.

          Intellectual Property means all past, present and future: trade
secrets and other proprietary information; trademarks, service marks, business
names, Internet domain names, designs, logos, trade dress, slogans, indicia and
other source and/or business identifiers, and the goodwill of the business
relating thereto and all registrations or applications for registrations which
have heretofore been or may hereafter be issued thereon throughout the world;
copyrights (including copyrights for computer programs and software) and
copyright registrations or applications for registrations which have heretofore
been or may hereafter be issued throughout the world and all tangible property
embodying the copyrights; unpatented inventions (whether or

- 2 -

--------------------------------------------------------------------------------



not patentable); patent applications and patents; industrial designs, industrial
design applications and registered industrial designs; license agreements
related to any of the foregoing and income therefrom; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, source codes,
object codes and other physical manifestations, embodiments or incorporations of
any of the foregoing; the right to sue for all past, present and future
infringements of any of the foregoing; and all common law and other rights
throughout the world in and to all of the foregoing.

          Liabilities means all of the "Guaranteed Obligations" (as defined in
the Guaranty).

          Non-Tangible Collateral means, collectively, the Guarantor's Accounts,
Contract Rights and General Intangibles.

          Organization I.D. Number means, with respect to the Guarantor, the
number assigned to the Guarantor by the applicable governmental unit or agency
with which certificate of formation or other organizational document in respect
of the Guarantor was filed.

          Supplemental Documentation means all agreements, instruments,
documents, financing statements, warehouse receipts, bills of lading, notices of
assignment of accounts, schedules of accounts assigned, mortgages and other
written matter necessary or reasonably requested by the Collateral Agent to
perfect and maintain perfected the Collateral Agent's and the Agents’ and
Lenders' security interest in the Collateral.

          Type of Organization means, with respect to the Guarantor, the kind or
type of entity of the Guarantor, such as a corporation or limited liability
company.

          UCC means the Uniform Commercial Code as in effect in the State of New
York from time to time.

          Unless otherwise expressly provided herein, references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document. The term "including" is not limiting and means
"including, without limitation".

          2.      Grant of Security Interest. As security for the payment of all
Liabilities, the Guarantor hereby assigns to the Collateral Agent for the
benefit of the Agents and the Lenders and grants to the Collateral Agent for the
benefit of the Agents and the Lenders, a continuing security interest in all of
the following whether now or hereafter existing or acquired, regardless of where
located, including, without limitation:

          All of the Guarantor's:

(i)

Accounts, including Health Care Insurance Receivables;

  (ii)

Certificated Securities;

    (iii) Chattel Paper, including Electronic Chattel Paper;

- 3 -

--------------------------------------------------------------------------------




(iv)

Computer Hardware and Software and all rights with respect thereto, including,
any and all licenses, options, warranties, service contracts, program services,
test rights, maintenance rights, support rights, improvement rights, renewal
rights and indemnifications, and any substitutions, replacements, additions or
model conversions of any of the foregoing;

  (v)

Contract Rights;

  (vi)

Commercial Tort Claims;

  (vii)

Deposit Accounts;

  (viii)

Documents;

  (ix)

Financial Assets;

  (x)

General Intangibles, including Payment Intangibles and Software;

  (xi)

Goods (including all of its Equipment, Fixtures and Inventory) and all embedded
software, accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

  (xii)

Instruments;

  (xiii)

Intellectual Property;

  (xiv)

Investment Property;

  (xv)

Money (in every jurisdiction whatsoever);

  (xvi)

Letter of Credit Rights;

  (xvii)

Security Entitlements;

  (xviii)

Supporting Obligations;

  (xix)

Uncertificated Securities; and

  (xx)

to the extent not included in the foregoing, other personal property of any kind
or description;

 

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing, and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided that to the extent that the provisions of any lease or
license of Computer Hardware and Software or Intellectual Property expressly
prohibit (which prohibition is enforceable

- 4 -

--------------------------------------------------------------------------------



under applicable law) the assignment thereof, and the grant of a security
interest therein, the Guarantor's rights in such lease or license shall be
excluded from the foregoing assignment and grant for so long as such prohibition
continues, it being understood that upon request of the Collateral Agent, the
Guarantor will in good faith use reasonable efforts to obtain consent from the
applicable lessor or licensor for the creation of a security interest in favor
of the Collateral Agent in the Guarantor's rights under such lease or license.

          3.      Warranties. The Guarantor represents and warrants that: (i) no
financing statement (other than any which names the Collateral Agent as secured
party and may have been filed under this Agreement or in connection with any
Permitted Encumbrances covering any of the Collateral is on file in any public
office; (ii) the Guarantor is and will be the lawful owner of all Collateral,
free of all liens, claims, security interests and encumbrances whatsoever, other
than the security interest granted hereunder and Permitted Encumbrances, with
full power and authority to execute this Agreement and perform the Guarantor's
obligations hereunder, and to subject the Collateral to the security interest
granted hereunder; (iii) all information with respect to Collateral and Account
Debtors set forth in any schedule, certificate or other writing at any time
heretofore or hereafter furnished by the Guarantor to the Collateral Agent is
and will be true and correct in all material respects as of the date furnished;
(iv) the Guarantor's state of organization, Type of Organization, Organization
I.D. Number, the Guarantor's chief executive office and principal place of
business are as set forth on Schedule I hereto (and the Guarantor has not
changed its state of incorporation or organization, nor maintained its chief
executive office and principal place of business at any other location at any
time after (5) five years prior to the date of this Agreement); (v) each other
location where the Guarantor maintains a place of business or stores or
maintains any Collateral or any books and records, including, but not limited
to, computer programs, printouts and the materials and records concerning the
Collateral is set forth on Schedule II hereto; (vi) the Guarantor's exact legal
name is as set forth on the signature pages of this Agreement, and except as set
forth on Schedule III hereto, the Guarantor is not now known and during the five
years preceding the date hereof has not previously been known by any trade name;
(vii) except as set forth on Schedule III hereto, during the five years
preceding the date hereof the Guarantor has not been known by any legal name
different from those set forth on the signature pages of this Agreement nor has
the Guarantor been the subject of any merger or other corporate or
organizational reorganization; (viii) Schedule IV hereto contains a complete
listing of the Guarantor's Intellectual Property which is subject to
registration statutes and is material to the Guarantor's business; (ix) the
Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of the state of its organization; (x) the execution and delivery
of this Agreement and the performance by the Guarantor of its obligations
hereunder are within the Guarantor's corporate powers, have been duly authorized
by all necessary corporate action, have received all necessary governmental
approval (if any shall be required), and do not and will not contravene or
conflict with any provision of law or of the Certificate of Incorporation or
bylaws of the Guarantor or of any material agreement indenture, instrument or
other document, or any material judgment, order or decree, which is binding upon
the Guarantor; (xi) this Agreement is a legal, valid and binding obligation of
the Guarantor, enforceable in accordance with its terms, except that the
enforceability of this Agreement may be limited by bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or other
similar laws now or

- 5 -

--------------------------------------------------------------------------------



hereafter in effect relating to creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law); and (xii) the Guarantor is in compliance with
the requirements of all applicable laws (including the provisions of the Fair
Labor Standards Act), rules, regulations and orders of every governmental
authority, the non-compliance with which would reasonably be expected to result
in a material adverse effect on the business, assets or financial condition or
the Guarantor; (xiii) Schedule V hereto contains a complete listing of all of
the Guarantor's Instruments, Investment Property, Letter of Credit Rights,
Chattel Paper, Documents and Commercial Tort Claims; (xiv) except as set forth
on Schedule VI hereto, the Guarantor has no tangible Collateral located outside
of the United States; (xv) Schedule VII hereto contains a complete listing of
the Guarantor's tangible Collateral located with any bailee, warehousemen or
other third parties; (xvi) Schedule VIII hereto contains a complete listing of
all of the Guarantor's Collateral which is subject to certificate of title
statutes; and (xvii) Schedule IX hereto contains a complete listing of all of
the Guarantor's Deposit Accounts and other bank accounts, including locations
and applicable account numbers.

          4.      Collections, Etc. Until such time as the Collateral Agent
shall notify the Guarantor of the revocation of such power and authority, the
Guarantor (a) may, in the ordinary course of its business, at its own expense,
sell, lease or furnish under contracts of service any of the Inventory normally
held by the Guarantor for such purpose, use and consume, in the ordinary course
of its business, any raw materials, work in process or materials normally held
by the Guarantor for such purpose, and use, in the ordinary course of its
business, the cash proceeds of Collateral and other money which constitutes
Collateral (b) will, at its own expense, endeavor to collect, as and when due,
all amounts due under any of the Non-Tangible Collateral, including the taking
of such action with respect to such collection as the Collateral Agent may
reasonably request or, in the absence of such request, as the Guarantor may deem
advisable, and (c) may grant, in the ordinary course of business, to any party
obligated on any of the Non-Tangible Collateral, any rebate, refund or allowance
to which such party may be lawfully entitled, and may accept, in connection
therewith, the return of Goods, the sale or lease of which shall have given rise
to such Non-Tangible Collateral. The Collateral Agent, however, may, at any time
that a Default exists and is continuing, whether before or after any revocation
of such power and authority or the maturity of any of the Liabilities, notify an
Account Debtor or any other Person obligated on Collateral to make payment or
otherwise render performance to or for the benefit of the Collateral Agent and
enforce by suit or otherwise the obligations of an Account Debtor or any other
Person obligated on Collateral and exercise the rights of the Guarantor with
respect to the obligation of the Account Debtor or any other Person obligated on
Collateral to make payment or otherwise render performance to the Guarantor, and
with respect to any property that secures the obligations of the Account Debtor
or other Person obligated on the Collateral. In connection with the exercise of
such rights and remedies, the Collateral Agent may surrender, release or
exchange all or any part thereof, or compromise or extend or renew for any
period (whether or not longer than the original period) any indebtedness
thereunder or evidenced thereby. Upon the request of the Collateral Agent during
the existence and continuance of a Default, the Guarantor will, at its own
expense, notify any or all parties obligated on any of the Non-Tangible
Collateral to make payment to the Collateral Agent of any amounts due or to
become due thereunder.

          Upon request by the Collateral Agent during the existence and
continuance of a Default, the Guarantor will forthwith, upon receipt, transmit
and deliver to the Collateral Agent,

- 6 -

--------------------------------------------------------------------------------



in the form received, all cash, checks, drafts and other instruments or writings
for the payment of money (properly endorsed, where required, so that such items
may be collected by the Collateral Agent) which may be received by the Guarantor
at any time in full or partial payment or otherwise as proceeds of any of the
Collateral. Except as the Collateral Agent may otherwise consent in writing, any
such items which may be so received by the Guarantor will not be commingled with
any other of its funds or property, but will be held separate and apart from its
own funds or property and upon express trust for the Collateral Agent until
delivery is made to the Collateral Agent. The Guarantor will comply with the
terms and conditions of any consent given by the Collateral Agent to the
Guarantor pursuant to the foregoing sentence.

          During the existence and continuance of a Default, all items or
amounts which are delivered by the Guarantor to the Collateral Agent on account
of partial or full payment or otherwise as proceeds of any of the Collateral
shall be deposited to the credit of a deposit account of the Guarantor with the
Collateral Agent (or another financial institution selected by the Collateral
Agent) over which the Collateral Agent has sole dominion and control (each an
"Assignee Deposit Account"), as security for payment of the Liabilities. The
Guarantor shall not have any right to withdraw any funds deposited in the
applicable Assignee Deposit Account. The Collateral Agent may, from time to
time, in its discretion, and shall upon request of the Guarantor made not more
than once in any week, apply all or any of the then balance, representing
collected funds, in the Assignee Deposit Account toward payment of the
Liabilities, whether or not then due, in such order of application as the
Collateral Agent may determine pursuant to the terms of the Credit Agreement,
and the Collateral Agent may, from time to time, in its discretion, release all
or any of such balance to the Guarantor.

          The Collateral Agent (or any designee of the Collateral Agent) is
authorized to endorse, in the name of the Guarantor, any item, howsoever
received by the Collateral Agent, representing any payment on or other Proceeds
of any of the Collateral.

          5.      Certificates, Schedules and Reports. The Guarantor will from
time to time, as the Collateral Agent may request, deliver to the Collateral
Agent updates of those schedules, certificates and reports with respect to all
or any of the Collateral at the time subject to the security interest hereunder
contemplated. Any such schedule, certificate or report shall be executed by a
duly authorized officer of the Guarantor and shall be in such form and detail as
the Collateral Agent may specify; provided that any schedule in the form and
with the detail of the schedules delivered on the date hereof shall be deemed
acceptable to the Collateral Agent. The Guarantor shall immediately notify the
Collateral Agent of the occurrence of any event causing any loss or depreciation
in the value of its Inventory or other Goods which is material to the Guarantor,
and such notice shall specify the amount of such loss or depreciation.

          6.      Agreements of The Guarantor. The Guarantor (a) will, upon
request of the Collateral Agent, execute and deliver to the Collateral Agent or
authorize the recordation of such financing statements, amendments thereto, and
other documentation including, but not limited to, Supplemental Documentation
(and pay the cost of filing or recording the same in all public offices
reasonably deemed appropriate by the Collateral Agent) and do such other acts
and things (including, delivery to the Collateral Agent of any Documents,
Instruments or Certificated Securities which constitute Collateral), all as the
Collateral Agent deems necessary in order to establish and maintain a valid
attached and first priority perfected security interest (subject to

- 7 -

--------------------------------------------------------------------------------



Permitted Encumbrances entitled to priority under applicable law) in the
Collateral (free of all other liens, claims and rights of third parties
whatsoever, other than Permitted Encumbrances) to secure payment of the
Liabilities and the Guarantor hereby irrevocably authorizes the Collateral Agent
at any time, and from time to time, to file in any jurisdiction any initial
financing statements and amendments thereto that (i) indicate the Collateral (y)
as all assets of the Guarantor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC of the jurisdiction wherein such financing statement or
amendment is filed, or (z) as being of an equal or lesser scope or within
greater detail, and (ii) contain any other information required by Section 5 of
Article 9 of the UCC of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether the Guarantor is an
organization, the Type of Organization and the Organization ID Number issued to
the Guarantor and (B) in the case of a financing statement filed as a fixture
filing or indicating Collateral to be extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates, the
Guarantor further ratifies and affirms its authorization for any financing
statements and/or amendments thereto, filed by the Collateral Agent in any
jurisdiction prior to the date of this Agreement; (b) unless such Inventory or
other Collateral is in transit in the ordinary course of business and remains
insured at all times, will keep all its Inventory and other tangible Collateral
at, and will not maintain any place of business at any location other than, its
address(es) shown on Schedules I and II hereto or at such other addresses of
which the Guarantor shall have given the Collateral Agent not less than 10 days'
prior written notice; (c) will keep its records concerning the Non-Tangible
Collateral in such a manner as will enable the Collateral Agent or its designees
to determine at any time the status of the Non-Tangible Collateral; (d) will
furnish the Collateral Agent such information concerning the Guarantor, the
Collateral and, to the extent in its possession and not subject to
confidentiality agreements, the Account Debtors as the Collateral Agent may from
time to time reasonably request; (e) will permit the Collateral Agent and its
designees, from time to time, on reasonable notice and at reasonable times and
intervals during normal business hours (or at any time without notice during the
existence of a Default) to inspect the Guarantor's Inventory and other Goods,
and to inspect, audit and make copies of and extracts from all records and other
papers in the possession of the Guarantor pertaining to the Collateral and the
Account Debtors, and will, upon request of the Collateral Agent during the
existence of a Default, deliver to the Collateral Agent all of such records and
papers; provided, however, that with respect to the foregoing, the Guarantor,
prior to the occurrence and continuance of a Default, shall only reimburse the
Collateral Agent for the cost and expense associated with one field examination
and one fixed asset appraisal during each calendar year; (f) will, upon request
of the Collateral Agent, stamp on its records concerning the Collateral, and add
on all Chattel Paper and Instruments constituting a portion of the Collateral, a
notation, in form satisfactory to the Collateral Agent, of the security interest
of the Collateral Agent hereunder; (g) except for the sale or lease of Inventory
in the ordinary course of its business, will not sell, lease, assign or create
or permit to exist any Lien on any Collateral other than Permitted Encumbrances;
(h) will at all times keep all of its Inventory and other Goods insured under
policies maintained with reputable, financially sound insurance companies
against loss, damage, theft and other risks to such extent as is customarily
maintained by companies similarly situated, including, but not limited to marine
cargo insurance, acceptable to the Collateral Agent, and cause all such policies
to provide that loss thereunder shall be payable to the Collateral Agent as its
interest may appear (it being

- 8 -

--------------------------------------------------------------------------------



understood that (A) so long as no Default shall be continuing, the Collateral
Agent shall deliver any proceeds of such insurance which may be received by it
to the Guarantor and (B) whenever a Default shall be continuing, the Collateral
Agent may apply any proceeds of such insurance which may be received by it
toward payment of the Liabilities, whether or not due, in such order of
application as the Collateral Agent may determine pursuant to the terms of the
Credit Agreement), and such policies or certificates thereof shall, if the
Collateral Agent so requests, be deposited with or furnished to the Collateral
Agent; (i) will take such actions as are reasonably necessary to keep its
Equipment in good repair and condition and in good working order, ordinary wear
and tear excepted; (j) will promptly pay when due all license fees, registration
fees, taxes, assessments and other charges which may be levied upon or assessed
against the ownership, operation, possession, maintenance or use of its
Equipment and other Goods; (k) will, upon the reasonable request of the
Collateral Agent, (i) with respect to any certificate of title evidencing
Equipment owned by the Guarantor, on and after the date on which the Guarantor
owns more than $100,000 of Equipment in the aggregate evidenced or covered by
certificates of title, cause to be noted on the applicable certificate, the
security interest of the Collateral Agent in the Equipment covered thereby, and
(ii) deliver the applicable certificates to the Collateral Agent or its
designee; (l) will take all steps reasonably necessary to protect, preserve and
maintain all of its rights in the Collateral; (m) except as listed on Schedule
VI, will keep all of the tangible Collateral in the United States; (n) will
promptly notify the Collateral Agent in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of (1) Deposit
Accounts, (2) Investment Property, if the aggregate amount or value of
Investment Property acquired by the Guarantor after the date hereof exceeds
$250,000, (3) Letter-of-Credit Rights if the aggregate amount or value of
Letter-of-Credit Rights acquired by the Guarantor after the date hereof exceeds
$250,000, or (4) Electronic Chattel Paper if the aggregate amount or value of
Electronic Chattel Paper acquired by the Guarantor after the date hereof exceeds
$250,000, and, upon the reasonable request of the Collateral Agent subsequent to
the Collateral Agent's receipt of the aforementioned notice, will promptly
execute such other documents, and do such other acts or things deemed
appropriate by the Collateral Agent to deliver to the Collateral Agent control
with respect to such Collateral; (o) will promptly notify the Collateral Agent
in writing upon acquiring or otherwise obtaining any Collateral after the date
hereof consisting of Documents or Instruments if the aggregate amount or value
of Documents or Instruments acquired by the Guarantor after the date hereof
exceeds $250,000, and, upon the request of the Collateral Agent, will promptly
execute such other documents, and do such other acts or things deemed
appropriate by the Collateral Agent to deliver to the Collateral Agent
possession of such Documents which are negotiable and Instruments, and, with
respect to nonnegotiable Documents, to have such nonnegotiable Documents issued
in the name of the Collateral Agent; (p) with respect to Collateral in the
possession of a third party, other than Certificated Securities and Goods
covered by a Document, will use its commercially reasonable best efforts to
obtain an acknowledgment from the third party that it is holding the Collateral
for benefit of the Collateral Agent; (q) will promptly notify the Collateral
Agent in writing upon incurring or otherwise obtaining a Commercial Tort Claim
after the date hereof against any third party, and, upon the request of the
Collateral Agent, will promptly enter into an amendment to this Agreement and do
such other acts or things deemed appropriate by the Collateral Agent to give the
Collateral Agent a security interest in such Commercial Tort Claim; (r) further
agrees to take other action reasonably requested by the Collateral Agent to
insure the attachment, perfection of, and the ability of the Collateral Agent to
enforce, the security interests in any and

- 9 -

--------------------------------------------------------------------------------



all of the Collateral including, without limitation, (i) executing, delivering
and, where appropriate, filing financing statements and amendments relating
thereto under the UCC, to the extent, if any, that the Guarantor's signature
thereon is required therefor, (ii) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of the Collateral Agent to enforce, the security interests in such
Collateral, (iii) obtaining governmental and other third-party consents and
approvals, including without limitation, any consent of any licensor, lessor or
other Person obligated on Collateral, (iv) using commercially reasonable best
efforts, obtaining waivers from mortgagees and landlords in form and substance
satisfactory to the Collateral Agent, and (v) taking all actions required by the
UCC in effect from time to time or by other law, as applicable in any relevant
UCC jurisdiction, or by other law as applicable in any foreign jurisdiction, (s)
will not change its state of incorporation or organization or Type of
Organization; (t) will not change its legal name without providing the
Collateral Agent with at least 30 days' prior written notice; and (u) will
reimburse the Collateral Agent for all expenses, including reasonable attorney's
fees and charges, incurred by the Collateral Agent in seeking to collect or
enforce any rights in respect of the Guarantor's Collateral.

          Any reasonable expenses incurred in protecting, preserving or
maintaining any Collateral shall be borne by the Guarantor. Whenever a Default
shall be existing, the Collateral Agent shall have the right to bring suit to
enforce any or all of the Intellectual Property or licenses thereunder, in which
event the Guarantor shall at the request of the Collateral Agent do any and all
lawful acts and execute any and all proper documents required by the Collateral
Agent in aid of such enforcement and the Guarantor shall promptly, upon demand,
reimburse and indemnify the Collateral Agent for all costs and expenses
(including reasonable attorney's fees) incurred by the Collateral Agent in the
exercise of its rights under this Section 6. Notwithstanding the foregoing, the
Collateral Agent shall have no obligation or liability regarding the Collateral
or any thereof by reason of, or arising out of, this Agreement.

          7.      Default. Upon the occurrence of a Default, the Guarantor
hereby irrevocably makes, constitutes and appoints the Collateral Agent (and all
Persons designated by the Collateral Agent for the purpose) as the Guarantor's
true and lawful attorney (and agent-in-fact) to sign the name of the Guarantor
on any Supplemental Documentation and to deliver any Supplemental Documentation
to such Persons as the Collateral Agent, in its sole discretion, may elect. The
Guarantor agrees that a carbon, photographic, or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement if
sufficient under applicable law. Whenever a Default shall be existing and
continuing, the Collateral Agent may exercise from time to time any right or
remedy available to it under applicable law. The Guarantor agrees, in case of
the continuance of a Default, (i) to assemble, at its expense, all its Inventory
and other Goods (other than Fixtures) at a convenient place or places acceptable
to the Collateral Agent, and (ii) at the Collateral Agent's request, to execute
all such documents and do all such other things which may be necessary or
desirable in order to enable the Collateral Agent or its nominee to be
registered as owner of the Intellectual Property with any competent registration
authority. Any notification of intended disposition of any of the Collateral
required by law shall be deemed reasonably and properly given if given at least
ten days before such disposition. Any proceeds of any disposition by the
Collateral Agent of any of the Collateral pursuant to this Section 7 may be
applied by the Collateral Agent to payment of expenses in connection with the

- 10 -

--------------------------------------------------------------------------------



Collateral, including reasonable attorney's fees and charges (including time
charges of attorneys who are employees of the Collateral Agent), and any balance
of such proceeds may be applied by the Collateral Agent toward the payment of
such of the Liabilities, and in such order of application, as the Collateral
Agent may from time to time elect.

          8.      General. Beyond the safe custody thereof the Guarantor agrees
that the Collateral Agent shall have no duties concerning the custody and
preservation of any Collateral in its possession (or in the possession of any
agent or bailee) or with respect to any income thereon or the preservation of
rights against prior parties or any other rights pertaining thereto. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which it accords its own
property. The Collateral Agent shall not be liable or responsible for any loss
or damage to any of the Collateral, or for any diminution in the value thereof
by reason of the act or omission of any warehouseman, carrier, forwarding
agency, consignee or other agent or bailee selected by the Collateral Agent in
good faith.

          Any notice from the Collateral Agent to the Guarantor, if mailed,
shall be deemed given five days after the date mailed, postage prepaid,
addressed to the Guarantor either at the Guarantor's address shown on Schedule I
hereto or at such other address as the Guarantor shall have specified in writing
to the Collateral Agent as its address for notices hereunder.

          The Guarantor agrees to pay all expenses, including reasonable
attorney's fees and charges paid or incurred by the Collateral Agent in
endeavoring to collect the Liabilities of the Guarantor, or any part thereof,
and in enforcing this Agreement against the Guarantor, and such obligations will
themselves be Liabilities.

          No delay on the part of the Collateral Agent in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Collateral Agent of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy.

          This Agreement shall remain in full force and effect until all
Liabilities have been paid in full and all Commitments have terminated. If at
any time all or any part of any payment theretofore applied by the Collateral
Agent to any of the Liabilities is or must be rescinded or returned by the
Collateral Agent for any reason whatsoever (including the insolvency, bankruptcy
or reorganization of the Guarantor), such Liabilities shall, for the purposes of
this Agreement, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence, notwithstanding such
application by the Collateral Agent, and this Agreement shall continue to be
effective or be reinstated, as the case may be, as to such Liabilities, all as
though such application by the Collateral Agent had not been made. Upon the
termination of this Agreement and indefeasible payment in full of all
Liabilities, the Liens and security interests created by this Agreement in and
upon the Collateral shall be released and terminated, and in connection
therewith, the Collateral Agent shall, at the request and expense of the
Guarantor, execute and promptly deliver to the Guarantor such documents and
instruments evidencing such termination as the Guarantor may reasonably request
and will assign, transfer and deliver to the Guarantor, without recourse and
without representation or warranty, such of

- 11 -

--------------------------------------------------------------------------------



the Collateral as may then be in the possession of the Collateral Agent (or, in
the case of any partial release of Collateral, such of the Collateral so being
released as may be in its possession).

          This Agreement shall be construed in accordance with and governed by
the laws of the State of New York applicable to contracts made and to be
performed entirely within such State, except to the extent that the UCC provides
for the application of the law of a different jurisdiction, subject, however, to
the applicability of the UCC of any jurisdiction in which any Goods of the
Guarantor may be located at any given time. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

          The rights and privileges of the Collateral Agent hereunder shall
inure to the benefit of its successors and assigns.

          This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement. Delivery of an executed counterpart of
this Agreement by telefacsimile shall be equally as effective as delivery of a
manually executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile shall also deliver a
manually executed counterpart of this Agreement, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

          At any time after the date of this Agreement, one or more additional
Persons may become parties hereto by executing and delivering to the Collateral
Agent a counterpart of this Agreement together with supplements to the Schedules
hereto setting forth all relevant information with respect to such party as of
the date of such delivery. Immediately upon such execution and delivery (and
without any further action), each such additional Person will become a party to,
and will be bound by all the terms of, this Agreement.

          ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
ON A NON-EXCLUSIVE BASIS IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE COLLATERAL AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE
GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE EXTENT PERMITTED BY APPLICABLE LAW
TO THE SERVICE OF PROCESS BY

- 12 -

--------------------------------------------------------------------------------



REGISTERED MAIL, POSTAGE PREPAID, TO THE ADDRESS SET FORTH ON SCHEDULE I HERETO
(OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN WRITING TO THE COLLATERAL
AGENT AS ITS ADDRESS FOR NOTICES HEREUNDER) OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

          THE GUARANTOR AND THE COLLATERAL AGENT HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND EACH AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[SIGNATURE PAGE FOLLOWS]

- 13 -

--------------------------------------------------------------------------------



(Guarantor Security Agreement Signature Page)

          IN WITNESS WHEREOF, this Guarantor Security Agreement has been duly
executed as of the day and year first above written.

Guarantor:

WHITEHALL JEWELERS HOLDINGS, INC.,
    a Delaware corporation         By:  /s/ Edward A. Dayoob Name:  Edward A.
Dayoob Its:  CEO


--------------------------------------------------------------------------------



(Guarantor Security Agreement Signature Page)

          IN WITNESS WHEREOF, this Guarantor Security Agreement has been duly
executed as of the day and year first above written.

Collateral Agent:

LASALLE BANK NATIONAL ASSOCIATION,
as the Collateral Agent for the Agents and the Lenders         By:  /s/ Jeff
Ryan Name:  Jeff Ryan Its:  VP


 

--------------------------------------------------------------------------------